Dalianis, J.,
concurring in part and dissenting in part. I agree with the majority that Lane did not violate New Hampshire Rule of Professional Conduct (Rule) 1.9 concerning the disclosure of the information obtained from the file of the Robert Bennett estate, and did not violate Rule 8.4. I also agree with the majority that Lane used the information concerning the life insurance proceeds to Dick Bennett’s disadvantage in violation of former Rule 1.9(b). I disagree with the majority, however, that Lane proved by a preponderance of the evidence that his actions were permitted by Rule 1.6(b), which provides:
A lawyer may reveal [information relating to the representation of a client] to the extent the lawyer reasonably believes necessary ... to prevent the client from committing a criminal act that the lawyer believes is likely to result in death or bodily harm or substantial injury to the financial interest or property of another.
N.H. R. PROF. Conduct 1.6 (2005) (emphasis added). The referee found that Lane reasonably believed that his disclosure was necessary to prevent future criminal activity by Dick Bennett which would cause substantial *25injury to Jane Bennett. The record, however, does not reasonably support this finding. See Shillen’s Case, 149 N.H. 132, 136 (2003) (we review the referee’s factual findings to determine whether a reasonable person could reach the same conclusion as the referee based upon the evidence presented).
We have yet to consider the contours of the phrase “reasonably believes” in the context of Rule 1.6(b). As the majority recognizes, the Rules of Professional Conduct define “reasonably believes” to mean that “the lawyer believes the matter in question and that the circumstances are such that the belief is reasonable.” N.H. R. Prof. Conduct Terminology (2005) (emphasis added). The Rules further define “believes” as denoting “that the person involved actually supposed the fact in question to be true.” Id. Rule 1.6(b) thus contains both subjective and objective components. See id.; N.H. R. Prof. Conduct 1.6(b). The lawyer must “actually suppose [the matter in question] to be true” and the circumstances must be such that the belief is reasonable. N.H. R. Prof. Conduct Terminology.
The facts cannot reasonably support an objective “reasonable belief” that the disclosure was necessary to prevent a future criminal act by Dick Bennett. First, the “facility of payment” provision contained in the life insurance policy in question stated: “Any amount due for loss of life will be paid as follows: At your death, it will be paid to your surviving spouse ____” (Emphasis added.) The copy of the cancelled check that Lane received from John Hancock demonstrated that the insurance proceeds were, indeed, paid directly to Jane Bennett on October 19, 1992, in accordance with the beneficiary designation incorporated within the John Hancock life insurance policy. The deposit slip that Lane received from the First New Hampshire Bank demonstrated that the funds were deposited by Jane Bennett on October 22,1992, in a joint account held by herself and Dick Bennett, three years before Jane Bennett was declared legally incompetent. Nothing in this set of facts implicates theft of property or the mishandling of property that had been entrusted to Dick Bennett as a fiduciary. While Dick Bennett’s denials of the existence of the life insurance policy might demonstrate a lack of good character, they do not demonstrate the commission of a criminal act and no reasonable person could believe so.
Furthermore, the majority did not acknowledge significant pieces of testimony in evaluating whether Lane subjectively “believed” that his disclosure was necessary to prevent the commission of a crime. At the hearing before the Supreme Court Committee on Professional Conduct (committee), Lane agreed that even after he obtained the information concerning the life insurance proceeds, he had “no way of knowing what *26had happened to that money ... whether Jane Bennett had given it away to charity, or spent it, or whether Dick Bennett had spent it.” Lane was thus aware of an ostensibly innocent explanation for the disposition of the life insurance proceeds, which were not trust assets, at the time of his disclosure. Furthermore, at the hearing, Lane characterized the evidence of criminal activity, at the time of his disclosure, as “circumstantial.” Lane’s testimony suggests that he did not subjectively believe that his disclosure was necessary to prevent the commission of a crime, as he did not actually suppose the matter in question to be true. See id. Accordingly, the record cannot reasonably support the referee’s finding that Lane “reasonably believed” such disclosures were necessary to prevent Dick Bennett from committing a crime.
Lane, however, asserts that his conduct did help uncover a crime, pointing to evidence discovered long after the events in question that suggests Dick Bennett may indeed have been mishandling funds. I am not persuaded by this argument. Rule 1.6 looks to the evidence available at the time Lane made the disclosure, not evidence that is later discovered. Even so, Lane suggested only that he made the disclosure to prevent Dick Bennett from committing a misdemeanor violation of RSA 638:11 (1996). Any possible violation of RSA 638:11, however, occurred approximately three years before the disclosure, and could not have been prosecuted at the time of disclosure due to the statute of limitations. See RSA 625:8, I (Supp. 2005). Lane has failed to present with particularity any future crime that could have been prevented by the disclosure.
I am also concerned about Lane’s failure to act within the spirit of Rule 1.6. One comment to Rule 1.6(b) states that “[w]here practical, the lawyer should seek to persuade the client to take suitable action” before disclosure. N.H. R. Prof. Conduct 1.6 ABA cmt. (2005); cf. Carpenito’s Case, 139 N.H. 168, 173 (1994) (although the text of each rule is authoritative, the comments are intended as guides to interpretation). Implicit in this comment is the aspiration that, where practical, members of the New Hampshire Bar will proceed in the manner least damaging to the attorney-client relationship. In this respect, Lane should have at least attempted to persuade Dick Bennett to take “suitable action” before he disclosed the information concerning life insurance proceeds to Attorney Little. Instead, the referee found that Lane never made any attempt to contact Dick Bennett with the information concerning life insurance proceeds before disclosing that information to Attorney Little. Moreover, Lane did not make any argument and there is no evidence that suggests that it was impractical to attempt to persuade Dick Bennett to take suitable action prior to disclosure.
*27Given my view that the Rule 1.6(b) exception does not apply, I will address Lane’s argument that his actions did not violate former Rule 1.9(b) because his disclosure was required by Rule 3.3. As the majority noted, former Rule 1.9(b) does not contain an exception for Rule 3.3. However, as the committee has proceeded in this case as if an exception for conduct required by Rule 3.3 does apply, I will address Rule 3.3. Rule 3.3(a)(3) provides that a lawyer shall not knowingly “offer evidence that the lawyer knows to be false. If a lawyer has offered material evidence and comes to know of its falsity, the lawyer shall take reasonable remedial measures.” Lane argues that turning over evidence to Attorney Little constituted a reasonable remedial measure. I disagree.
Lane’s law firm represented Robert Bennett’s estate, with Dick Bennett as executor, before the probate court. Lane stated that, once he learned that the life insurance proceeds were only $100,000, he had no further concern for the estate of Robert Bennett. Thus, the evidence of the life insurance proceeds would not have been material to the representation before the probate court. Moreover, even if such evidence had been material, it is not a reasonable remedial measure to turn that evidence over to an attorney who is involved in an ongoing dispute with the former client. Rule 3.3 deals with “Candor Toward the Tribunal.” As the committee points out, if Lane were truly concerned with taking remedial measures he would have contacted the probate court.
Finally, Lane argues that his actions were expressly authorized by RSA 311:6 (2005), which provides that every attorney permitted to practice in the State of New Hampshire “swear or affirm that you will do no falsehood, nor consent that any be done in the court, and if you know of any, that you will give knowledge thereof to the justices of the court, or some of them, that it may be reformed.” Lane did not, however, turn evidence over to the justices of the court; rather, he turned the evidence over to an attorney adverse to his former client.
Having respectfully disagreed with the majority by concluding that Lane violated a provision of the Rules of Professional Conduct, I now address the committee’s request for a six-month suspension. The committee accurately describes the circumstances of this case: Lane “found himself caught up in an intra-familial dispute involving a former client of his firm and the woman who would become [his] wife. He went beyond the bounds of professional conduct____” I disagree, however, with the committee’s requested sanction.
In my view, the committee has proven one of its three allegations by clear and convincing evidence. Lane, prior to this event, however, had practiced law for twenty-one years without any claims against him of professional misconduct. The committee does not allege that Lane failed to *28fully cooperate with the committee’s inquiry. In Wood’s Case, we concluded that public censure was the appropriate remedy for an attorney who violated Rule 1.9(b), and who, by default, also violated Rule 8.4(a), which simply states that it is professional misconduct to violate the Rules. Wood’s Case, 137 N.H. 698, 707 (1994). I would, thus, submit that public censure would satisfy the stated purposes of protecting the public confidence in the bar, preserving the integrity of the legal profession, and deterring future misconduct. See Welts’Case, 136 N.H. 588, 593 (1993).